         Case 4:20-cv-00532-BSM Document 7 Filed 08/19/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JOE BERNARD NOWELL, JR.                                                        PLAINTIFF

v.                           CASE NO. 4:20-CV-00532 BSM

CHRISTOFER REIDMUELLER                                                       DEFENDANT

                                          ORDER

       After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

recommended disposition [Doc. No. 6] is adopted. This case is dismissed without prejudice.

This dismissal counts as a “strike” for purposes of 28 U.S.C. section 1915(g). It is certified

that an in forma pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 19th day of August, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
